DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 06/16/2020 is/are in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS has/have been considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-10 are allowable because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 1, especially a spherical mass element 10positioned within each of the two or more radially extending groove. The closest prior art of record are Park et al (2015/0061464), Despesse et al (2015/0035408), and Ballentine (3,201,620).
Regarding claim 1, Park teaches a system (100, fig.1, [0059]) comprising: an electrical power generator ([0059]) for generating electrical power ([0061]), the electrical power generator comprising: a first element (110, fig.1) and a second element (120, fig.1) at least one of which is configured to generate an electrical charge ([0108]), at least one of the first element and  decreases as a function of radial distance measured from a center of rotation between the first and second elements; and a spherical mass element 10positioned within each of the two or more radially extending groove. Non Patent Literature reference Lin teaches the first (stationary part of disk, fig.1) and second element (rotating part of disk at the top, see fig.1) being further 5configured to be rotated with respect to each other in order to generate electrical power (a noncontact free rotating disk triboelectric nanogenerator, see Introduction section in pages 1-2 and fig.1). however Park and Lin do not teach wherein the first element or the second element comprises two or more radially extending grooves, each of which having a depth which decreases as a function of radial distance measured from a center of rotation between the first and second elements; and a spherical mass element 10positioned within each of the two or more radially extending groove. Despesse et al teaches similar features (see figs. 8 and 10). However Park, Lin and Despesse do not teach each of which having a depth which decreases as a function of radial distance measured from a center of rotation between the first and second elements; and a spherical mass element 10positioned within each of the two or more radially extending groove. However Ballentine teaches wherein the first element (102, fig.6) or the second element (121, fig.6) comprises two or more radially extending grooves (groove along 121, fig.6), each of which having a depth (grove along 121 with depth, see fig.6) which decreases as a function of radial distance (distance from center 123, fig. 6) measured from a 
Claims 11-14 are allowable because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 11, especially a radially mobile mass element positioned within each of the two or more radially extending 25groove. The closest prior art of record are Park et al (2015/0061464), Despesse et al (2015/0035408), and Ballentine (3,201,620).
Regarding claim 11, Park teaches a method ([0059]), comprising providing an electrical power generator (100, fig.1, [0059]) for generating electrical power, the power generator comprising: a first element (110, fig.1) and a second element (120, fig.1) at least one of which is configured to generate an electrical charge ([0061]), a mass element (M, fig.1), Park does not disclose the first and second element being further configured to be rotatable with respect to each other in order to thereby generate the electrical 20power when at least one of the first element and second element comprises the electrical charge, wherein the first element or the second 
Claims 15-20 are allowable because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 15, especially 10a radially mobile mass element positioned within each of the two or more radially extending groove. The closest prior art of record are Park et al (2015/0061464), Despesse et al (2015/0035408), and Ballentine (3,201,620).
Regarding claim 15, Park teaches an electrical power generator (100, fig1, [0059]), comprising: a first element (110, fig.1) and a second element (120, fig.1) at least one of which is configured to generate an electrical charge ([0108]), a mass element (M, fig.1), Park does not disclose the first and second element being further configured to be 5rotated with respect to each other in order to generate electrical power when at least one of the first element and second element comprises the electrical charge, wherein the first element or the second element comprises two or more radially extending grooves, each of which having a depth which decreases as a function of radial distance measured from a center of rotation between the first and second elements; and 10a radially mobile mass element positioned within each of the two or more .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jones (2002/0047492) discloses an electrostatic generator comprising a pair of contra-rotating disks, each bearing a plurality of conducing sectors, including a pair of output terminals connected to charge plate on the disks.
Nagata (2018/0026552) discloses an electrostatic induction generator includes a first board fixed to the housing, and a second board arranged in parallel to the first board to be able move relative to it, in order reduce Coulomb forces generated and reduce counter electrodes. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART ILIYA whose telephone number is (571)270-0644.  The examiner can normally be reached on M-F: 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BART ILIYA/Examiner, Art Unit 2839                                                                                                                                                                                             

	/THIENVU V TRAN/                                                   Supervisory Patent Examiner, Art Unit 2839